DILLON, Circuit Judge.
The only question in the case is whether lands patented to the reservees under the treaty with the Miami Indians of June 5, 1854 (10 Stat. 1092), are exempted from taxation under the authority of the state of Kansas, after the title has passed from the Indian patentee, and become vested in a citizen. The plaintiff is the owner of certain land by title derived from an Indian patentee under the treaty. The treaty contained a provision that the lands patented to the reservees “shall not be subject to levy, sale, execution, or forfeiture.” It is settled that -while these lands remained the property of the Indian reservees, they are exempt, by the true construction of the above clause in the treaty, from taxation by the state. Kansas Indians, 5 Wall. [72 TJ. S.] 700. Does this exemption continue after the Indian has aliened the lands to a citizen? This is the only question. It has been argued by counsel with marked ability, but I •do not consider it necessary to discuss it in •extenso. It has been thoroughly considered in the supreme court of Kansas (Commissioners of Miami Co. v. Brackenridge, 12 Kan. 114), and decided against the position on which the plaintiff's bill rests. True, the •decision of that court on such a question has no authoritative weight here, but the reasons for its judgment are so well stated, and are so satisfactory to my mind, that I content myself with referring to the opinion of Brewer, J., as expressing the views which I bave formed upon considering the arguments presented by the respective counsel in the case before me. The demurrer is sustained, and the bill dismissed.
Decree accordingly.